On Petition to Rehear.
A petition to rehear has been filed by the State of Tennessee requesting that the former opinion of the Court in this case be clarified or modified in certain respects. The petition is granted.
In the former opinion it was stated “* * * that it was not the intention of the Legislature to extend the jurisdiction [of the General Sessions Court of Davidson County] beyond that of the jurisdiction vested in justices *332of tbe peace, and did not intend to abrogate or limit tbe general laws with reference to trial and fines by juries in tbe Criminal Courts of Davidson County in drunken driving cases. ’ ’
It was pointed out that by Section 10830’ of tbe Code of Tennessee it is provided that no justice of tbe peace shall have jurisdiction to punish any person violating tbe drunken driving statute under tbe Small Offense Law.
It was further pointed out that Chapter 12 of tbe Private Acts of 1937 creating tbe General Sessions Court for Davidson County vested it with jurisdiction and authority conferred by Legislature on justices of tbe peace, and divested justices of tbe peace of all such jurisdiction and authority.
It was tbe opinion of tbe Court then that Chapter 219 of tbe Private Acts of 1939' did not affect tbe general statute providing that drunken driving cases should not be tried under tbe Small Offense Law, upon the principle that a statute created by private act contrary or opposed to tbe general law of tbe state must give way to tbe general law. However, we did not consider an exception to this rule, that is, tbe power of the legislature to create and establish special courts, to which jurisdiction of other courts may be transferred. Nichols v. King, 190 Tenn. 573, exact pages 583-584, 230 S. W. (2d) 1006, 1010-1011; Hancock v. Davidson County, 171 Tenn. 420, 104 S. W. (2d) 824; Ellis v. State, 92 Tenn. 85, 20 S. W. 500.
By Chapter 219’ of tbe Private Acts of 1939, tbe General Sessions Court of Davidson County is vested with jurisdiction to try and determine and render final judgment in all misdemeanor cases brought before said court by warrant or information wherein tbe person charged with such *333misdemeanor offenses enters a plea of guilty or requests a trial upon the merits, and in writing expressly waives a Grand Jury investigation, indictment or presentment and a jury trial. Upon further consideration the Court is of the opinion that this necessarily implies not .only .an exception to the provision that drunken driving cases may not be tried under the Small Offense Law, hut vests authority in the General Sessions Court to impose a fine of not exceeding $50' and in its discretion sentence the accused to the county workhouse for a period less than one year. Metzner v. State, 128 Tenn. 45, 157 S. W. 69. In this respect the jurisdiction of the General Sessions Court of Davidson County exceeds the jurisdiction of a Justice of the Peace, and we so hold. The former opinion is modified in this respect. If in the opinion of the General Sessions Court the punishment merits a fine in excess of $50, the defendant should be bound over to the Criminal Court of Davidson County.
We affirm our former opinion that the General Sessions Court of Davidson County is not a court of co-ordinate or concurrent jurisdiction with the Criminal Courts of Davidson County.
The State has the legal right to have a nolle prosequi entered in the General Sessions Court before jeopardy attaches, and to have the defendant indicted or presented charging the same crime in the Criminal Court of Davidson County.
As modified the former opinion and judgment of the Court is affirmed.
All concur.
Gailor, Justice, did not participate.